



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Arnaout, 2015 ONCA
714

DATE: 20151026

DOCKET: C56021

LaForme, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Adel Mohamed Arnaout

Appellant

David E. Harris, for the appellant

John Neander, for the respondent

Heard: March 26, 2015

On appeal from the convictions entered on June 25, 2010,
    and from the sentence imposed on March 7, 2012 by Justice Todd Ducharme of the Superior
    Court of Justice, sitting without a jury.

ADDENDUM

[1]

This court released its judgment in this appeal on September 30, 2015.
    Counsel for the appellant wrote to the court the same day, noting that the
    reasons did not specifically dispose of count 7  possession of an explosive
    substance  on which the appellant had been convicted.  Counsel for the
    appellant indicated in his post-hearing submissions that, the only argument
    advanced on appeal that could have led to the setting aside of this conviction
    was that the rebuttal of the presumption of integrity ought to lead to all of
    the convictions being set aside and a new trial ordered. Since the court
    rejected this argument, counsel for both the appellant and the respondent
    presume that the conviction on count 7 stands. We agree with this assessment.
     Accordingly, the appeal from conviction on count 7 is dismissed.

H.S.
    LaForme J.A.

"David Watt
    J.A."

"Gloria Epstein
    J.A."


